Citation Nr: 0722676	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right-sided hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1971 to May 1995 
in the U.S. Air Force.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the claim for hearing loss was 
originally denied in an August 1995 rating decision.  The 
appellant requested reopening of the claim in March 2004.  
Thereafter, in July 2004, the RO reopened and denied the 
claim.  The appellant testified at a travel Board hearing in 
April 2007.


FINDING OF FACT

Right ear hearing loss disability is attributable to service.


CONCLUSION OF LAW

Hearing loss disability, right ear, was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice to a claimant must be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).

The Board finds that the VCAA letter sent to the appellant in 
May 2004 essentially complied with statutory notice 
requirements as outlined above.  In addition to notifying the 
appellant of the evidentiary requirements for the claim of 
service connection, the RO advised the appellant the 
appellant of the legal requirement to submit new and material 
evidence to reopen his previously denied claim for service 
connection for hearing loss.  As the claim was thereafter 
reopened by the RO any defects in the notice elements 
pertaining to the new and material evidence requirements are 
moot.

The Board acknowledges that notice of the disability rating 
and effective date elements was not provided until March 
2006, after the initial adverse decision.  However, this 
error is non-prejudicial as the claim is denied rendering 
matters governing the assignment of a disability rating and 
effective date moot.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA and non-VA treatment records have been 
associated with the claims folder.  Additionally, a VA 
examination was conducted in November 2004 and the appellant 
testified before a Veterans' Law Judge in April 2007.  In a 
written notice dated April 2006, the appellant indicated that 
he had no other information or evidence to submit in support 
of this claim.  We find that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent that VA in anyway has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.

II.  Service Connection

Initially, the Board notes the appellant served during 
wartime and peacetime.  He did not engaged in combat and he 
does not assert that his claimed right-sided hearing loss 
disability is a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v.Brown, 7 Vet. 
App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed Cir. 
1996) (table); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Sensorineural hearing loss disability shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2006).

Facts

The appellant served on active duty from May 1971 to May 1995 
in the U.S. Air Force.  He contends that he has right-sided 
hearing loss due to noise exposure, acoustic trauma, in 
service.  Service records and sworn testimony reflect that 
the appellant was a refueling specialist and that he worked 
on the flight-line in service.



Audiological findings for the right ear in service are as 
follow:




HERTZ




500
1000
2000
3000
4000
6000
May 1971
20
20
15
X
15
X
April 
1975
25
35
25
25
30
40
Feb. 1978
20
25
20
20
25
40
Oct. 1978
20
25
25
20
20
25
Oct. 1988
15
25
35
25
30
25
Feb. 1992
10
25
20
25
30
35
May 1995
20
25
25
20
30
40

Service medical records show a diagnosis for hearing loss of 
both ears in October 1988, and a diagnosis for moderate 
hearing loss of both ears, non-progressive, in February 1992.  
The history portion of the appellant's retirement examination 
dated May 1995 reflects complaints of mild hearing loss 
status post working on the flight-line.  There was no 
diagnosis for hearing loss at this time.

In June 1995, the appellant filed his original claim for 
service connection for hearing loss disability of the right 
ear.  On VA audiological examination in June 1995, mild 
sensorineural loss AD (right ear) was assessed.  Speech 
recognition ability was 100 percent in the right ear.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
35

Post service VA and private treatment records reflect that 
the appellant was seen for right ear complaints, described as 
a discharge and chronic otomastoiditis.  A May 2003 
audiological consultation report shows that hearing worsened 
status post tympanomastoidectomy for middle ear 
cholesteatoma, and OCR.  The assessment was moderate to 
severe conductive hearing loss, poorer than the last 
screening, of the right ear.  A June 2004 VA treatment note 
reflects a history of right-sided cholesteatoma of the right 
ear treated with multiple MT plasty surgeries.  Hearing 
reportedly had improved from preoperative state.  An August 
2004 audiological consultation report reflects that the 
appellant had 5 right ear surgeries since the mid-1990's.  
The assessment was moderately severe hearing loss on the 
right with excellent word recognition ability.

In November 2004, a VA audiological examination was 
conducted.  By history, the appellant was seen for a right 
ear infection 1997 and he had surgery.  The appellant 
reported a history of noise exposure in service from working 
in refueling and security for military jets.  The diagnosis 
was conductive hearing loss on the right "not related to 
military noise exposure but may have begun while in the 
military."  Speech audiometry revealed speech recognition 
ability 94 percent in the right ear and pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
65
60
75

At his hearing in April 2007, the appellant submitted a 
private hearing exam dated April 2007 that showed complaints 
of decreased hearing on the right and a history of right ear 
surgery.  Right-sided hearing loss was characterized as 
conductive.

Analysis

First, the Board finds that a hearing loss disability of the 
right ear as defined by VA, 38 C.F.R. § 3.385, is not shown 
in service or within the initial post separation year.  
Service medical records and report of VA examination dated 
June 1995 reflect that right-sided auditory threshold in the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are less 40 
decibels, and the auditory thresholds are not 26 decibels of 
greater for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz.  Also, speech recognition ability 
was 100 percent on the June 1995 VA examination audiological 
examination.  While mild sensorineural hearing loss on the 
right was diagnosed on the June 1995 VA audiological 
examination, a hearing loss disability as defined by VA is 
not shown.

A hearing loss disability as defined by VA is first 
documented on VA audiological examination dated November 
2004.  At that time, conductive hearing loss was diagnosed 
and history of multiple right ear surgeries along with 
cholesteatoma was noted.  The November 2004 VA audiological 
examiner opined that the appellant's conductive hearing loss 
was not related to military noise exposure.  

The Board has considered the examiner's statement that 
conductive hearing loss "may have begun in the military."  
It is clear that the appellant did not have right ear hearing 
loss disability during service.  However, that fact is not 
determinative.  Although section 3.385 dictates the 
frequencies that must be considered for establishing the 
presence of disability, all other evidence must be considered 
when determining if there was underlying pathology during 
service.  In this regard, there was a 40 decibel loss at 6000 
Hertz.  This is not a normal finding.  Furthermore, there was 
a 30 decibel loss at 4000 Hertz.  Although a 30 decibel loss 
is not indicative of a disability, it is certainly not a 
normal finding.  The threshold for normal hearing is from 0 
to 20 [decibels], and higher threshold levels indicate some 
degree of hearing loss." 5 Vet. App. 155, 157 (1993)  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Section 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley.

The Board has been presented with an opinion that the veteran 
hearing loss may have started in service.  In view of the 
abnormal findings at 1000 Hertz, 2000 Hertz, 4000 Hertz and 
6000 Hertz (in 1995), the Board is unable to conclude that 
the examiner's opinion is without merit.  Also influencing 
the decision of the Board are the in-service diagnoses and 
impressions of hearing loss.  The evidence supports the claim 
and service connection is granted.




ORDER

Service connection for hearing loss disability of the right 
ear is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


